The appeal in this case is by the State of Tennessee from a judgment quashing an indictment which contained an accusation in the following language:
"The grand jurors . . . present: — That C.C. Hutton did, heretofore on the — day of August, 1925, in the county aforesaid, then and there unlawfully fish for market in the rivers and streams without obtaining a license therefor against the peace and dignity of the State."
The defendant's motion to quash the indictment contained several grounds, one of which is as follows:
"Because the indictment fails to charge the place of the offense so as to give notice to the defendant for which he must defend."
The indictment was returned under section 44 of chapter 102 of the Public Acts of 1923, creating and establishing the State Department of Game  Fish, and relating to the preservation and protection of game, animals, birds and fish. This section of the statute provides that "fishing for the market in the rivers and streams of Tennessee is permitted." It then designates seven rivers of *Page 57 
the State by name, and provides that fishing for the market in these seven rivers, including the Tennessee River (which flows through Marion county), is excepted from the other provisions of the act, and provides that the taking of fish in said rivers is rendered subject to certain described terms and provisions.
The sixth sub-division is that it shall be unlawful to fish for the market "in any of said streams, rivers, bayous, or lakes in this State" without first obtaining a license from the clerk of the county court. Violation of this provision is made a misdemeanor.
The language of the statute is such as to place it beyond reasonable argument that the license to fish for the market is required only for the seven rivers designated in the first paragraph of section 44, and that such a license is not required to fish for the market in other streams or rivers of the State.
Since the indictment under consideration does not charge that the defendant fished for the market in any one of the seven designated rivers, it is obvious that the things averred in the indictment may have been done by the defendant without violating the statute.
"An indictment must charge all the facts and circumstances, the presence of which are necessary to constitute the offense, with such certainty that the defendant may know whether they constitute an indictable offense or not." Davis v. State, 3 Cold. (43 Tenn.), 80.
In Pearce v. The State, 1 Sneed (33 Tenn.), 67-68, the court said:
"The rule is that `the indictment must charge the crime with certainty and precision, and must contain a complete description of such facts and circumstances as will constitute the crime. A statement of a legal result *Page 58 
is bad.' 1 Chitty's Cr. Law, 228. A conclusion of law need not be stated; it is the facts upon which it is founded that are necessary and material. 1 Chitty's Cr. Law, 231.
"We may further observe that where the act is not, in itself, necessarily unlawful, but becomes so by other facts connected with it, the facts in which the illegality consists must be set forth and averred. 1 Chitty's Cr. Law, 229."
The application of these rules of pleading to the present case is clearly indicated by the holding of this court in SouthernRy. Co. v. State, 141 Tenn. 133. And in State v. Willis,130 Tenn. 412, 420, this court quoted approvingly from Jones etal. v. State, 16 Lea (84 Tenn.), 466, as follows:
"Prosecutions cannot be sustained by intendment, but everything necessary to constitute the offense must be averred."
The statute having made it unlawful to fish for the market only in the rivers and streams designated in the statute itself, the omission to charge that the defendant fished for the market in one or more of said streams or rivers is fatal, and renders the indictment susceptible to the attack made by that ground of the motion quoted hereinabove.
In view of this conclusion, which is determinative of the case, we find it unnecessary to consider the other questions presented by the motion to quash, and the judgment of the trial court will be affirmed. The costs of the appeal will be adjudged against the county. *Page 59